DETAILED ACTION

Allowable Subject Matter
Claims 1, 2, 6, 7, 9-31, 33 and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, taken together with the claim amendments and Dr. Koseoglu’s declaration, are persuasive and considered to overcome the cited prior art. Schmidt et al (US 4,804,803) is considered to be the closest prior art reference, teaching isomerization of a gasoline pool feedstock (C4-C6 normal paraffins) in the presence of hydrogen in an amount that does not exceed dissolved hydrogen levels (see Abstract; col. 3, lines 6-7, 34-37 and 60-65; col. 4, lines 52-57). As noted in the previous office actions, Schmidt discloses mixing hydrogen with the feed upstream of hydroisomerization (see Fig. 1; col. 3, lines 56-60), but does not disclose the details or particulars of mixing as claimed. The office relied upon Koseoglu references (US 2015/0191663 and US 2013/0126392) to teach the hydrogen distribution apparatus. However, the Koseoglu references, as noted by Applicant, are for mixing a heavy hydrocarbon feedstock, such as vacuum residue, with hydrogen upstream of an ebullated bed hydroprocessing reactor. The feedstock materials of the Koseoglu references are vastly different in composition from the claimed feedstock material comprising C4-C6 paraffins, i.e. a much lighter hydrocarbon feedstock. Applicant persuasively argues that a person of ordinary skill in the art treating a light C4-C6 paraffinic stream would not be motivated to select references concerned with treating very heavy feeds such as vacuum residue. The prior art does not adequately teach or suggest the claimed gas-liquid distributor vessels including a plurality of hydrogen distribution apparatus, each comprising  tubular injector fitted with a nozzle and/or jet and that is configured to uniformly distribute hydrogen gas into the feedstock in a process for isomerization of C4-C6 paraffins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772